Exhibit 10.2
 
CONFIDENTIALITY, ASSIGNMENT OF INVENTIONS,
NON-SOLICITATION AND NON-COMPETITION AGREEMENT
 
THIS AGREEMENT, made and entered into this 17th day of July, 2013, by and
between PROFESSIONAL DIVERSITY NETWORK, INC., a Delaware corporation (the
“Company”), and DAVID MECKLENBURGER (“Executive”);


WITNESSETH THAT:


WHEREAS, Executive is, or is about to become, employed by the Company, as an
employee at will;


WHEREAS, the Company requires, as a condition to Executive’s employment or
continued employment with the Company, that Executive covenant and agree to
certain terms of employment;


NOW, THEREFORE, in consideration of the premises and the Company’s employment or
continued employment of Executive, the parties agree as follows:
 
    1.               Executive Work Product and Inventions.
 
(a) Transfer of Ownership of Inventions. Executive agrees that Inventions (as
defined below) shall be deemed “work made for hire” and shall be the property of
the Company. Executive shall promptly disclose to the Company all such
Inventions and hereby irrevocably assigns to Company all such Inventions and all
such worldwide right, title and interest therein. Executive hereby waives and
agrees not to assert any moral rights or similar rights under the laws of any
jurisdiction with respect to any Inventions. Executive further agrees to execute
or cause to be executed any and all assignment documents or other documents that
may be necessary to perfect the ownership rights of the Company in such
Inventions or to secure the Company’s statutory protection (including, without
limitation, patent, trademark, trade secret or copyright protection) throughout
the world for any and all such Inventions. For purposes hereof, “Invention”
means all work product, including, without limitation, any and all creative
works, discoveries, ideas, inventions, designs, devices, models, prototypes,
processes, works, know-how, documentation, files, information, manuals,
materials, input materials and output materials, software programs or packages
(together with any related documentation, source code or codes, object codes,
upgrades, revisions, modifications and any related materials) and other
information and materials, and the media upon which they are located (including
cards, tapes, discs and other storage facilities), which are conceived, created,
developed, reduced to practice, fixed in a tangible medium of expression or
otherwise made by Executive solely or jointly with others in connection with or
arising from Executive’s employment hereunder (whether or not during regular
business hours).
 
(b) Illinois Employee Patent Act. Executive acknowledges and understands, the
foregoing to the contrary notwithstanding, that this section does not waive or
transfer Executive’s rights to any Inventions for which no equipment, supplies,
facility or trade secret or Confidential Information (as defined herein) of the
Company was used and which was developed entirely on Executive’s own time,
unless the Invention relates to the business of the Company or to the Company’s
research or development or the results of any work that Executive performed for
the Company during the term of Executive’s employment relationship with the
Company (or its predecessor). Executive further acknowledges and understands
that the assignment of ownership rights in Inventions pursuant to this section
are intended to comply with the requirements of the Illinois Employee Patent Act
765 (ILCS 1060/1 et seq.), and that the above-stated conditions should be
interpreted in a manner consistent therewith.
 
 
1

--------------------------------------------------------------------------------

 
 
     2.               Non-Solicitation, Non-Competition and
Confidentiality.  Executive acknowledges that he has been and will continue to
be employed by the Company directly or indirectly in one or more aspects of the
research, development, engineering, manufacturing, design, promotion and/or sale
relating to the Company’s existing or proposed products and services. Executive
further acknowledges that he will be exposed to certain confidential and
proprietary information of the Company and its Affiliates (as defined herein)
during the course of his employment with the Company. Executive’s involvement or
participation in a business which is competitive with the Company or any of its
Affiliates, disruption of the Company’s or any of its Affiliates’ business
relationships, or misappropriation or unauthorized use of the Company’s or any
of its Affiliates’ confidential and proprietary information would have a
material adverse impact on the Company and its Affiliates and their business
operations. Accordingly, as a condition to the Company’s employment of Executive
hereunder, Executive hereby agrees as follows:
 
(a) Certain Definitions. For purposes hereof:
 
“Affiliate” means, with respect to the Company, (i) the Company’s present and
former parent companies, subsidiaries, successors, affiliated and related
companies, and (ii) a person or entity, directly or indirectly through one or
more intermediaries, that is in control of, or controlled by, or under common
control with, the Company;
 
“Competitive Business” means any person or entity engaged in a business similar
to or competitive with the Business as it is or was conducted by the Company
wherever the Company does business during the Employment Term at any time during
the Restricted Period (including such business as the Company may develop from
time to time);
 
“Current Customer” means any individual or entity which is or was a client of
the Company (or its predecessor) or any Affiliate during the twenty-four (24)
months preceding the date of the termination of Executive’s employment;


“Prospective Customer” means any individual or entity with which Executive has
solicited, identified or had contact on behalf of the Company or any Affiliate
during the twenty-four (24) months preceding the date of the termination of
Executive’s employment; and
 
“Restricted Period” means the period of Executive’s employment with the Company
or any Affiliate and two (2) years thereafter.
 
(b) Non-Interference with Business Relationships. Executive hereby agrees that
during the Restricted Period, Executive will not directly or indirectly, either
individually or as a principal, shareholder, member, partner, joint venturer,
investor, employer, director, manager, officer, employee, consultant, agent, or
in any other manner or capacity whatsoever:
 
 
2

--------------------------------------------------------------------------------

 
 
(i) solicit, induce, advise, request, influence, or take any other action with
regard to any sales representative, supplier, customer, lessor, or any other
person or entity that has a business relationship with the Company or any
Affiliate (or has or had a business relationship with the Company’s or any
Affiliate’s predecessors) which is intended to or has the effect of causing such
person or entity to discontinue, reduce the extent of, discourage the
development of or otherwise adversely affect such relationship with the Company
or any of the Affiliates;
 
(ii) canvass, solicit, promote or sell any products or services that compete
with any of the products or services of the Company or any of the Affiliates to
any then Current Customer or Prospective Customer of the Company or any of the
Affiliates; or
 
(iii) (A) recruit, solicit, or otherwise induce or influence any employee,
consultant, sales representative, agent, or other personnel of the Company or
any of the Affiliates to discontinue or otherwise terminate such relationship
with the Company or any of the Affiliates or (B) retain, engage, employ, seek to
retain, engage, or employ, or cause any Competitive Business (as defined herein)
to retain, engage, employ, or seek to retain, engage, or employ as an employee,
consultant, sales representative, or agent, any person who is then (or was at
any time within twelve (12) months prior to the date Executive or the
Competitive Business retains, engages, or employs or seeks to retain, engage, or
employ such person) an employee, consultant, sales representative, agent, or
other personnel of the Company or any of the Affiliates (or their predecessors).
 
(c) Non-Competition. Executive hereby agrees that during the Restricted Period,
Executive will not directly or indirectly, either individually or as a
principal, shareholder, member, partner, joint venturer, investor, employer,
director, manager, officer, employee, consultant, agent, or in any other manner
or capacity whatsoever, engage in, assist, directly or indirectly, or have any
active or economic interest in a Competitive Business located anywhere in the
United States; provided, however, that Executive shall not be prohibited from
owning less than one percent (1%) of the outstanding securities of a company
which is publicly traded on a securities exchange or over-the-counter market.
 
(d) No Disclosure of Confidential Information. Executive hereby agrees that he
will not, directly or indirectly, disclose to anyone, or use or otherwise
exploit for his own benefit or for the benefit of anyone other than the Company,
any Confidential Information (as defined herein) of the Company or any
Affiliate. For purposes hereof, “Confidential Information” means any and all
confidential or proprietary information regarding the Company or its Business or
any Affiliate or its business, including, without limitation, any and all trade
secrets, employer records (including personnel records), customer lists,
prospect lists, price lists, customer order or purchasing patterns and
activities, product costing information, stocking requirements, purchase orders,
invoices, customer records, product information and applications, customer uses
and preferences, passwords, access codes, products, patents, trademarks,
copyrights, processes, techniques, formulas, designs, scientific information,
training information and materials, computer programs, computer network and
security information, databases, software, services, research, development,
inventions, and information regarding manufacturing, financials, purchasing,
accounting, marketing, production, customers, suppliers, lessors, employees, and
prospective customers, suppliers, lessors, and employees, and other information,
whenever conceived, originated, discovered or developed, concerning any aspect
of the Company or its Business or any Affiliate or its business, whether or not
in written or tangible form; provided, however, that (i) the term “Confidential
Information” shall not include information which is or becomes generally
available to the public on a non-confidential basis, including from a third
party provided that such third party is not in breach of an obligation of
confidentiality with respect to such information and Executive is aware of such
breach; and (ii) Executive shall not be in violation of this subsection in the
event that Executive is legally compelled to disclose any of the Confidential
Information, provided that in any such event Executive will provide the Company
with reasonably prompt written notice prior to any such disclosure so that the
Company (or an Affiliate) may obtain a protective order or other confidential
treatment for the Confidential Information, and in the event that a protective
order or other remedy is not obtained by the Company, Executive will furnish
only that portion of the Confidential Information which Executive is advised by
opinion of legal counsel is legally required to be furnished.
 
 
3

--------------------------------------------------------------------------------

 
 
(e) Remedies. Executive understands that the Company will not have an adequate
remedy at law for the breach or threatened breach by Executive of any one or
more of the covenants set forth in this Section 2 and agrees that in the event
of any such breach or threatened breach, the Company shall be entitled, in
addition to any other remedies which may be available to it, to injunctive
relief (without bond) to enjoin Executive from the breach or threatened breach
of such covenants. Further, if Executive violates any of the restrictions
contained in this Section 2, the Restricted Period shall be extended by a period
equal to the length of time from the commencement of any such violation until
such time as such violation shall be cured by Executive to the satisfaction of
the Company. If any of the covenants set forth herein is not enforceable, in
whole or in part, the remaining covenants set forth herein shall be enforceable
notwithstanding the invalidity of any other covenant. Any covenant not
enforceable in part shall be enforced to the extent valid and enforceable. If,
in any judicial proceeding, a court of competent jurisdiction shall refuse to
enforce any of the separate covenants herein or shall find that the term or
scope of one or more of the separate covenants is unreasonably broad, then in
that event the invalid or unreasonably broad provision shall be deleted or
modified by said court to the minimum extent necessary to permit enforcement
thereof, and the substitute provision shall be incorporated herein. The parties
acknowledge and agree that the Affiliates shall be third-party beneficiaries of
the Company’s rights and Executive’s obligations under this Section 2.
 
(f) Notice to Future Employers. Executive agrees that during the Restricted
Period, Executive will notify the Company in writing of any subsequent
occupation whether as owner, employee, officer, director, agent, consultant,
independent contractor, or the like, and his duties and responsibilities in that
position. Further, Executive agrees that during said period, he will inform each
new employer, prior to accepting employment, of the existence of this Agreement
and the terms of the restrictive covenants and confidentiality restrictions
contained herein. Executive acknowledges that during said period the Company
shall have the right to contact, independently, any potential or actual future
employer of Executive to notify it of Executive’s obligations under this
Agreement and provide such employer with a copy of this Agreement. The Company
shall also be entitled, at its election, to notify any such actual or potential
employer of the Company’s understanding of the requirements of this Agreement
and what steps, if any, the Company intends to take to ensure compliance with or
enforcement of this Agreement. Failure of the Company to avail itself of the
benefits of this subsection shall not in any way affect its right to obtain
enforcement of any provision of this Agreement.
 
3.               Assignment. The parties acknowledge and agree that the
covenants, terms and provisions contained in this Agreement constitute a
personal employment contract and the rights and obligations of the parties
hereunder cannot be transferred, sold, assigned, pledged or hypothecated,
excepting that the Company may assign this Agreement in connection with a sale
of the business, merger, consolidation, share exchange, sale of substantially
all of the Company’s assets, or other reorganization, whether or not the Company
is the continuing entity, provided that the assignee is the successor to the
business and all or substantially all of the assets of the Company.
 
 
4

--------------------------------------------------------------------------------

 
 
4.               Severability. If any one or more of the provisions or parts of
a provision contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect in any jurisdiction, such
invalidity, illegality or unenforceability shall not affect (a) any other
provision or part of a provision of this Agreement nor (b) this Agreement’s
validity, legality and enforceability in any other jurisdiction, but this
Agreement shall be reformed and construed in any such jurisdiction as if such
invalid or illegal or unenforceable provision or part of a provision had never
been contained herein and such provision or part shall be reformed so that it
would be valid, legal and enforceable to the maximum extent permitted in such
jurisdiction.
 
5.               Governing Law; Venue. This Agreement shall be covered by,
construed, applied and reinforced in accordance with the internal laws of the
State of Illinois, without regard to conflicts of law provisions. The parties
agree that any action or proceeding to enforce or arising out of this Agreement
shall be commenced in the state courts, or in the United States District Court,
in Chicago, Illinois. The parties consent to such jurisdiction, agree that venue
will be proper in such courts and waive any objections based upon Forum Non
Conveniens. The choice of forum set forth in this section shall not be deemed to
preclude the enforcement of any action under this Agreement in any other
jurisdiction.
 
6.               Continuing Obligation. The covenants, obligations, duties and
liabilities of Executive pursuant to Sections 1 and 2 hereof are continuing,
absolute and unconditional and shall remain in full force and effect as provided
herein.
 
7.               Waiver. The waiver by the Company or Executive of any breach of
any term or condition of this Agreement shall not be deemed to constitute the
waiver of any other breach of the same or any other term or condition hereof.
 
8.               Notices. Any notice, request, consent or communication under
this Agreement shall be effective only if it is in writing and shall be deemed
to have been given when personally delivered or three (3) days after being
deposited in the United States mail, certified or registered, postage prepaid,
return receipt requested and addressed to the party at its or his last known
address. The address of any party may be changed by notice in writing to the
other party duly served in accordance with this Section.


9.               Miscellaneous.  This Agreement may be executed in two or more
counterparts (including via facsimile), each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument. The section headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. This Agreement embodies the entire agreement and understanding
of the parties hereto in respect of the subject matter contained herein. There
are no restrictions, promises, representations, warranties, covenants or
undertakings, other than those expressly set forth or referred to herein. This
Agreement supersedes all prior agreements and understandings (whether oral or
written) between the parties (or between the Company and Executive) with respect
to such subject matter.
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement the day and year
first written above.
 

 
THE COMPANY:
         
PROFESSIONAL DIVERSITY NETWORK, INC.
         
 
 /s/ Rudy Martinez     By: Rudy Martinez           Its: Executive Vice President
          EXECUTIVE:           DAVID MECKLENBURGER                 /s/ David
Mecklenburger         Signature  

 
 
 
 
 
6 

--------------------------------------------------------------------------------

                                       



